Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 11, 20, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “a plurality of graphical user interface elements associated with each of the two or more contacts, graphical user interface element is associated with a prior communication between the person and the user” in lines 12-14.
graphical user interface elements associated with each of the two or more contacts, wherein each graphical user interface element is associated with a prior communication between the person and the user.
Claim 11 recites “wherein the prior communication column comprises a plurality of graphical user interface elements associated with each of the two or more contacts, graphical user interface element is associated with a prior communication between the person and the user” in lines 14-18.
The Examiner notes Applicants disclosure does not mention a plurality of graphical user interface elements associated with each of the two or more contacts, wherein each graphical user interface element is associated with a prior communication between the person and the user.
Claim 20 recites “wherein the prior communication column comprises a plurality of graphical user interface elements associated with each of the two or more contacts, graphical user interface element is associated with a prior communication between the person and the user” in lines 14-17.
The Examiner notes Applicants disclosure does not mention a plurality of graphical user interface elements associated with each of the two or more contacts, wherein each graphical user interface element is associated with a prior communication between the person and the user.
Claim 21 recites “wherein the plurality of graphical user interface elements” in line 2.
graphical user interface element.
Claim 22 recites “wherein the plurality of graphical user interface elements” in line 2.
The Examiner notes Applicants disclosure does not mention a plurality of graphical user interface element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

2.	Claims 1, 3, 4, 5, 11, 13, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (0084291) in view of Sachdeva et al (2019/0364003) further in view of Duguid et al (2019/0237095) and Ghafourifar et al (2016/0179938).
Regarding claims 1, 11 and 20.  Chung teaches a user device, method and system comprising: 

a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to (figures 1 and 5, 0037, 0039 – processor and computer readable medium comprising processor-executable instructions):
receive a 
parse the Joe Smith” is parsed to identify “Joe” and “Smith” as filtering criteria, figure 9 and 0051 – “Joe” “smith” “party” is parsed); 
determine one or more electronic record stores to search, KEYWORD “joe” and/or KEYWORD “smith” against content sets.  For example, figure 1 depicts first store/content set (FILESYSTEM), a second store/content set (EMAIL MAILBOX) and a third store/content set (ADDRESS BOOK), 0026-0027 user wants to search for content items associated with a name of a colleague, such as files, emails and one or more contact records for the colleague, 0031 – a query KEYWORD “joe” and/or KEYWORD “smith” are used to search a first TOKEN “joe” or TOKEN “smith” against at least one store/content set, 0038-0039 – evaluate queries comprising at least one TOKEN “joe” or TOKEN “smith” against at least one store/content set. For example, store/content set 1 (FILESYSTE), store/content set 2 (EMAIL MAILBOX), and/or store/content set 3 (ADDRESSBOOK), 0047 and figure 8 – evaluating queries comprising at least one TOKEN “joe”, TOKEN “smith” and TOKEN “party” each having different weights to be applied against at least a first store/content set (FILE), a second store/content set (EMAIL) and a third store/content set (CONTACT), 0048 – simple filtering techniques may be used to restrict which store/content set to query.  For example, only query email messages in the second store/content set (EMAIL) or only query contact records in the third store/content set (CONTACT));
create a KEYWORD “joe” and/or KEYWORD “smith” against content sets.  For example, figure 1 depicts first store/content set (FILESYSTEM), a second store/content set (EMAIL MAILBOX) and a third store/content set (ADDRESS BOOK), 0026-0027 user wants to search for content items associated with a name of a colleague, such as files, emails and one or more contact records for the colleague, 0031 – a query KEYWORD “joe” and/or KEYWORD “smith” are used to search a first store/content set (FILESYSTE), a second store/content set (EMAIL MAILBOX) and a third store/content set (ADDRSSBOOK), 0037 – evaluating queries comprising at least TOKEN “joe” or TOKEN “smith” against at least one store/content set, 0038-0039 – evaluate queries comprising at least one TOKEN “joe” or TOKEN “smith” against at least one store/content set. For example, store/content set 1 (FILESYSTE), store/content set 2 (EMAIL MAILBOX), and/or store/content set 3 (ADDRESSBOOK), 0047 and figure 8 – evaluating queries comprising at least one TOKEN “joe”, TOKEN “smith” and TOKEN “party” each having different weights to be applied against at least a first store/content set (FILE), a second store/content set (EMAIL) and a third store/content set (CONTACT), 0048 – simple filtering techniques may be used to restrict which store/content set to query.  For example, only query email messages in the second store/content set (EMAIL) or only query contact records in the third store/content set (CONTACT).  In the example of only querying the contact records in the third store/content set (e.g., right side of figure 1), the contact “Joe Schneider”, “Joe Smithsonian”, and at least a third contact “Joe Blacksmith” would be display in response to the users query “Joe” and “smith” based on simple filtering techniques); and
send/transmit the KEYWORD “joe” and/or KEYWORD “smith” against content sets.  For example, figure 1 depicts first store/content set (FILESYSTEM), a second store/content set (EMAIL MAILBOX) and a third store/content set (ADDRESS BOOK), 0026-0027 user wants to search for content items associated with a name of a colleague, such as files, emails and one or more contact records for the colleague, 0031 – a query KEYWORD “joe” and/or KEYWORD “smith” are used to search a first store/content set (FILESYSTE), a second TOKEN “joe” or TOKEN “smith” against at least one store/content set, 0038-0039 – evaluate queries comprising at least one TOKEN “joe” or TOKEN “smith” against at least one store/content set. For example, store/content set 1 (FILESYSTE), store/content set 2 (EMAIL MAILBOX), and/or store/content set 3 (ADDRESSBOOK), 0047 and figure 8 – evaluating queries comprising at least one TOKEN “joe”, TOKEN “smith” and TOKEN “party” each having different weights to be applied against at least a first store/content set (FILE), a second store/content set (EMAIL) and a third store/content set (CONTACT), 0048 – simple filtering techniques may be used to restrict which store/content set to query.  For example, only query email messages in the second store/content set (EMAIL) or only query contact records in the third store/content set (CONTACT).  In the example of only querying the contact records in the third store/content set (e.g., right side of figure 1), the contact “Joe Schneider”, “Joe Smithsonian”, and at least a third contact “Joe Blacksmith” would be display in response to the users query “Joe” and “smith” based on simple filtering techniques).
wherein the ., right side of figure 1 – first filtered list comprises at least two persons), the contact “Joe Schneider”, “Joe Smithsonian”, and at least a third contact “Joe Blacksmith” would be display in response to the users query “Joe” and “smith” based on simple filtering techniques).
Chung does not explicitly teach displaying information relating to “a prior communication”.
Sachdeva also teaches a first store (figure 1, “Document”), second store (figure 1 “Emails”) and a third store (figure 1, “Contact Cards”) and can be separated as shown in figure 1 and/or combined (0031).  Sachdeva teaches other stores can be used (0001, 0010 – stores/repositories for Instant Messages or other type of messages, 0031 – electronic calendar systems, instant message systems, voice-over-IP systems, etc) and the stores/repositories can be queried based on keywords of a search (0010, 0011, 0035).  For example, a query request may be transmitted to the mail server to locate all emails related to the project.  In other words, prior emails related to the project.  Another query may be transmitted to a file management system to locate the requested document.  A further query may be transmitted to a contact server to locate a group of additional users belonging to a team working on the project (0011, 0035 –servers can be configured to respond to queries and provide a list of contact cards of users according to one or more keywords, such as user names, email addresses, project names, etc.  For example, team members of a particular project.  0050 – key words may be used to query one or more of the file server (e.g., first electronic record store), email server (e.g., second electronic record store), or contact 0052, figure 2D – right side item 105 “FILE”, item 110 “EMAILS” (e.g., PRIOR EMAILS), item 111 “TEAM Phoenix contact list” (e.g., TWO or more persons), as well as, a contact column (left side of figure 2D –  Jim, Julie and Jonah wherein the contact information can be email address, phone number, address, or any other suitable information of the users/team members at 0035 and 0053).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung to enable the user to query servers with keywords, such as, “find me the group of users belonging to a team working on the project” or “locate all emails related to the project” as taught by Sachdeva and provide/display to the querying user a column for the File Name (item 105 in figure 2D), a column for prior emails (item 110 in figure 2D) so the user can quickly review emails from team members working on the project without having to manually search or browse various electronic stores.

Applicant amends and argues Chung in view of Sachdeva do not teach receiving a selection of a selected contact of the two or more contacts from the first communication device and establish an electronic communication session between the first communication device and a device associated with the selected contact (paper dated 8/18/2020).  
Duguid teaches a voice assistant that is also capable of acting as a voice assistant (e.g., an iPhone), running the Siri digital assistant (0017).  Duguid teaches the 0019, 0023 – Voice assistant, who is a good plumber in my area, 0039 – request for plumber, babysitter, landscaping, 0040 – I need a babysitter for Tuesday evenings, 0051 – I wish I knew a good plumber, 0060 – keywords “Bob Plumber”, “electrician”, “broken toilet”, “dirty carpets”).  Duguid teaches searching data stores (0042 – provider database, as well as, external internet-based resources (e.g., Yelp, Angie’s list)).  Duguid teaches providing the results to the iPhone/voice assistant display (0043, 0055, 0057).  Duguid displays the filtered list comprising a contact column for each of the two or more contacts (figure 4, 0067, 0069 depicts at least two contacts for babysitter:  “Janet Smith, Janet Anderson” and contacts for plumber, and contacts for “Tailor”), as well as, a Past communication column (figure 4 “Past Recommendations” wherein past recommendations are previous communications that the user had with prior requests, 0073).  Duguid teaches using button within the contact column (figure 4, 0070 wherein button 418 “Message” is used to send a text message, real-time voice chat, or any other communication format to a babysitter “Janet Smith” or “Janet Anderson” and figure 4, 0071 wherein button 419 “Contact” is listed alongside “ABC Plumbers” and can be selected by the user to contact “ABC Plumbers)
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva to use voice recognition for requesting communication session(s) as taught by Duguid in order to parse the request to identify one or more criteria to be used to 

Applicant further argues Chung in view of Sachdeva and Duguid don not teach wherein the prior communication column comprises a plurality of buttons for each of the two or more contacts, where each button is associated with a prior communication between the person and the user (paper dated 1/8/2021).
The Examiner notes:  Duguid figure 4 teaches prior communication column “Past Recommendations” column comprises buttons 422 which functions like current recommendations buttons 418, 419 used to establish electronic communication with babysitter, plumber, etc. wherein the electronic communication can be telephony call, text message, real-time chat, or any other communication formats (figure 4, 0070, 0071, 0072).
Ghafourifar teaches a multi-format, multi-protocol message display (figure 3A, 0046) wherein graphical icons 306 (e.g., graphical user interface elements) are associated with two or more contacts (Emma Poter, Peter Ehrmanntraut, Bob Withers, Sera Geotz, Joe Dawson, and Marvin Watkins) wherein each graphical ion 306 is associated with a prior communication between the person and the user.  For example, Emma Poter has graphical icons 306 associated with three prior emails, one prior IM and 5 prior video messages.  The user simply presses the first icon 306 to request prior 2 emails sent from Emma Poter and/or the second icon 306 to request the prior Instant Messages from Emma Poter and/or the third icon 306 to request the 5 prior video messages and/or another icon 306 to request prior voice messages from Emma Poter.
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva and Duguid to provide at least three graphical icons associated with prior communications as taught by Ghafourifar in order to enable the user to quickly request prior emails (e.g., first email icon), prior instant messages (e.g., second IM icon), and/or prior video messages (e.g., third video message icon) from contacts on a multi-format, multi-protocol User Display.
Regarding claims 3 and 13.  Chung teaches send one or more electronic records associated with the one or more persons/contacts for display on the first communication device using the user interface (figure 1 wherein results of the search query are presented to the user, 0043 and 0044 – user can further add or remove search terms thereby reducing/increasing the filtered list that is presented to the user, 0048 – user specifies a particular content item type to be presented.  For example, the user only wants to search the sender or recipient part of the email OR the first and/or last name of a contact record, 0063 and 0064 – wherein results can be displayed in bold typeface).
Chung in view of Sachdeva do not explicitly teach receive, via first communication device, a selection of one of the one or more electronic records; and send, to the first communication device, data associated with the selected one of the one or more electronic records for display via the user interface.
0072, figure 4, item 420 Recommendation Information button configured to be selected by the user to view recommendation information related to babysitter “Janet Smith”, 0073, figure 4, item 414 Past recommendation information button configured to be selected by the user to view previous information related contractor “Builders, Inc.”, 0073, figure 4, item 426 – selecting the review button 426 launches a review view that prompts the user to review (e.g., rate, leave comments, answer questions about) the babysitter, plumber, etc.)
Duguid teaches a voice assistant that is also capable of acting as a voice assistant (e.g., an iPhone), running the Siri digital assistant (0017).  Duguid teaches the iPhone/voice assistant receives a request to establish electronic communication with person(s), for example, Find me babysitting, Find me plumber’s, or lawn care, etc (0019, 0023 – Voice assistant, who is a good plumber in my area, 0039 – request for plumber, babysitter, landscaping, 0040 – I need a babysitter for Tuesday evenings, 0051 – I wish I knew a good plumber, 0060 – keywords “Bob Plumber”, “electrician”, “broken toilet”, “dirty carpets”).  Duguid teaches searching data stores (0042 – provider database, as well as, external internet-based resources (e.g., Yelp, Angie’s list)).  Duguid teaches providing the results to the iPhone/voice assistant display (0043, 0055, 0057).  Duguid displays the filtered list comprising a contact column for each of the two or more contacts (figure 4, 0067, 0069 depicts at least two contacts for babysitter:  “Janet Smith, Janet Anderson” and contacts for plumber, and contacts for “Tailor”), as well as, a Past communication column (figure 4 “Past Recommendations” wherein past recommendations are previous communications that 0073).  Duguid teaches using button within the contact column (figure 4, 0070 wherein button 418 “Message” is used to send a text message, real-time voice chat, or any other communication format to a babysitter “Janet Smith” or “Janet Anderson” and figure 4, 0071 wherein button 419 “Contact” is listed alongside “ABC Plumbers” and can be selected by the user to contact “ABC Plumbers)
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva to further provide one or more electronic records with corresponding button(s) wherein the one or more electronic records are associated with the two or more babysitter’s, plumbers, Tailors, and/or Contractors as taught by Duguid thereby enabling the user to select one or more electronic records associated with two or more babysitters to assist the user in quickly finding the cheapest babysitter for Saturday.
Regarding claim 4.    Chung teaches wherein the data associated with the selected one of the one or more electronic records comprises text of email (0006, 0007, 0032 – sorted according to weights.  For example, Sender field or a subject field that is more heavily associated with email messages may be weighted more heavily, figure 10 – adjusting the list based on weight, 0048 – search string of “email joe smith” may be inferred as restricting (e.g., matching score) the candidate content items to only email messages and a query of “name joe smith” may be inferred as restricting (e.g., matching score) the candidate content items only to those matching “name”, such as the owner of a file, the sender or recipient of an email message, or the first name and/or last name of a contact record, 0051 and figure 9 ranked based upon tokens.  For example, the token “joe smith party” has a higher matching score to rapidly identify the content items matching the entire phrase than the token “joe” which provides a much more broader matching score, 0057 and figure 10 wherein weights have an associated score and can be updated/increased based on matching of search term “joe” which is shown in bold in figure 10, figure 11 and 0057 – display the list based on a matching score.  For example, the record “smith joe” has a lower matching score of six than “joe smith” which has a higher matching score of ten, 0061 – wherein query “Kat” returns “Kate” having a higher matching score than “Katherine”, 0062 – the query “joe” and “Arrington” results in “joe” having many matches (e.g., low matching score) verses “Arrington” only having a few items (e.g., higher matching score)).
Duguid teaches one or more electronic records can also be within the contacts column (0072, figure 4, item 420 Recommendation Information button configured to be selected by the user to view recommendation information related to babysitter “Janet Smith”, 0073, figure 4, item 414 Past recommendation information button configured to be selected by the user to view previous information related contractor “Builders, Inc.”, 0073, figure 4, item 426 – selecting the review button 426 launches a review view that prompts the user to review (e.g., rate, leave comments, answer questions about) the babysitter, plumber, etc.).  Duguid teaches the electronic records can also be text of an email (0071, 0081) and if the user selected one or more electronic records within the contacts column 0072, figure 4, item 420 Recommendation Information button configured to be selected by the user to view recommendation information (e.g., text of an email) related to babysitter “Janet Smith”.
0006 – filter criteria of email and create list according to sender of the email, recipient of the email, subject keywords of the email message, first name, last name, nickname, and email address of a contact record, figure 1 and 0027, 0031 – email message with the subject of Alice Smith’s party), a time of a calendar event, a date of the calendar event, and participants in the calendar event.
Sachdeva teaches query “locate all emails related to the project” (0011) or using “project name” (0035).
Regarding claims 21 and 22.  Chung in view of Sachdeva and Duguid do not explicitly show wherein the prior communication column comprises graphical user interface elements representing documents related to the request.
However, Duguid figure 4 teaches prior communication column “Past Recommendations” column comprises buttons 422 which functions like current recommendations buttons 418, 419 used to establish electronic communication with babysitter, plumber, etc. wherein the electronic communication can be telephony call, figure 4, 0070, 0071, 0072).
Ghafourifar teaches a multi-format, multi-protocol message display (figure 3A, 0046) wherein graphical icons 306 (e.g., graphical user interface elements) are associated with two or more contacts (Emma Poter, Peter Ehrmanntraut, Bob Withers, Sera Geotz, Joe Dawson, and Marvin Watkins) wherein each graphical ion 306 is associated with a prior communication between the person and the user.  For example, Emma Poter has graphical icons 306 associated with three prior emails, one prior IM and 5 prior video messages.  The user simply presses the first icon 306 to request prior 2 emails sent from Emma Poter and/or the second icon 306 to request the prior Instant Messages from Emma Poter and/or the third icon 306 to request the 5 prior video messages and/or another icon 306 to request prior voice messages from Emma Poter.
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva and Duguid to provide at least three graphical icons associated with prior communications as taught by Ghafourifar in order to enable the user to quickly request prior emails (e.g., first email icon), prior instant messages (e.g., second IM icon), and/or prior video messages (e.g., third video message icon) from contacts on a multi-format, multi-protocol User Display.
3.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sachdeva, Duguid and Ghafourifar further in view of Wang et al (2016/0205057).

Wang teaches a user desires to find contacts associated with keyword(s) that are associated with a news article, website, email, text message, a blog posting, etc. (figure 3, 0040-0041, 0044).  Wang teaches analyzing social media messages, record certain words based on the content of the messages, and associate keywords with the particular sender.  For example, Mike may have a habit of sending his friend, the user, messages commenting about soccer status, players, upcoming games, etc.  In this case, the service Mike uses to send his messages to the user may recognize the term “soccer” as being a high frequency word and may record the term as a keyword and associate it with Mike (0046).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva, Duguid and Ghafourifar to monitor social media messages for keyword(s) (e.g., “soccer”) and associate the keyword(s) with contact(s) in an address book as taught by .
4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sachdeva, Duguid and Ghafourifar further in view of Parikh et al (2012/0191730).
Regarding claims 6 and 15.  Chung in view of Sachdeva, Duguid and Ghafourifar do not teach wherein the identified one or more filtering criteria comprise filtering criteria for a conference call and wherein the conference call filtering criteria create the first filtered list of the one or more persons based on at least one of: a roster of participants in the conference call, an Radio Frequency Identifier (RFID) of participants in a conference room that was part of the conference call, a more active talker in the conference call, a less active talker in the conference call, a date of the conference call, a time of the conference call, a subject discussed in the conference call, and a location of a participant in the conference call.
	Parikh teaches filtering criteria for a conference call (0005 – stock trader may receive information during a conference call from a trading desk, 0026 – conference calls, 0037 – extract keywords from conference calls and analyze sentiment associated with keyword targets such as “gold” or “oil” and the user can select the icon “silver” (figure 3 and 0044) to enable the user to access detailed voice/audio transcripts, so the user can visually inspect the contextual words near the keywords, 0055 – conference calls in conjunction with persons involved in the call, 0062 – conference calls).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva, .
5.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sachdeva, Duguid and Ghafourifar further in view of Hale et al (2008/0075244).
Regarding claims 7 and 16.  Chung in view of Sachdeva, Duguid and Ghafourifar do not teach wherein the identified one or more filtering criteria comprise filtering criteria for a voicemail message and wherein the voicemail message filtering criteria create the first filtered list of the one or more persons based on at least one of: a date of the voicemail, a time of the voicemail, a subject of the voicemail, an organization of a person who left the voicemail message, and a location of the person who left the voicemail message.
	Hale teaches receiving a voicemail(s) and converting to text then displaying to a user (0018).  Hale teaches scanning the text-based representation and searching for matches between the text within the representation and names stored in the database in order to determine the name of the person who left the voicemail message (0021, 0024, 0028), as well as, determining the subject/topic of the voicemail (0021-0022, 0028, 0030), date and time of the voicemails (0029, figure 3A) and sorting/prioritizing voicemail messages (0023, 0031 – for example, selecting a “business” link may cause all messages from business associates to be displayed, 0032 and figure 3B – user can 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva, Duguid and Ghafourifar to transform voicemails into text and filter/group voicemails as taught by Hale in order to enable a user to select a “business” link which will display all voicemails from business associates.
6.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sachdeva, Duguid and Ghafourifar further in view of Wall et al (2017/0103132).
Regarding claims 10 and 19.    Chung in view of Sachdeva, Duguid and Ghafourifar do not explicitly teach wherein the microprocessor readable and executable instructions further program the microprocessor to: 
receive a second request to identify the person;
parse the second request to refine the one or more filtering criteria; determine, based on the refined one or more filtering criteria, one or more refined electronic record stores;
search the refined one or more electronic record stores using the refined one or more filtering criteria to create a second filtered list of one or more persons/contacts; and
send, the second filtered list of one or more contacts/persons to the first communication device in the user interface.
0043 – user can further add or remove search terms thereby reducing/increasing the filtered list that is presented to the user.  For example, the user first queries “joe” and is provided a broad listing, next the user queries “joe smith” which reduces the list, and a third query “joe smith party” further reduces the list, 0044 – user enters first query “blue 1957” and may quickly be presented with a broad list of candidate items.  The user then enters a second query “blue 1957 car” thereby narrowing the set of candidate content items and removing items not associated with automobiles, 0048 – user specifies a particular content item type to be presented.  For example, the user only wants to search the sender or recipient part of the email OR the first and/or last name of a contact record, 0063 and 0064 – wherein results can be displayed in bold typeface.
	Wall teaches the user can select the refine search button (item 408 in figure 4A, and item 408 in figure 4B, 0053-0054, 0058) to refine the search results which is consistent with Applicants specification at 0049 supporting the recited claim limitation of dependent claim 10 and 19.
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva, Duguid and Ghafourifar to incorporate a refine search button as taught by Wall in order to refine the search results to limit the search results to local search results and/or remote search results.
7.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sachdeva, Duguid and Ghafourifar further in view of Ramaswamy et al (2012/0304078).

	Ramaswamy teaches providing a contact list to the user indicating a participant in a virtual reality meeting (figure 6A, 0044, contact item 672 indicates that Mike is “In Brainstorming Meeting” item 620).  The user can select the status indicator (item 620 in figure 6A, figure 6B, 0045) which causes a dialog box (item 676, figure 6B) to open and be displayed on display (item 636, figure 6B).  The dialog box displays information associated with the virtual meeting in which the contact is participating.  The displayed information may include the name of the meeting, a meeting identifier, a location of the meeting, a time of the meeting, and the duration of the meeting (e.g., length) and a link that enables the user to join the meeting (0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chung in view of Sachdeva, 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646